DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of DE10 2018 102 820.2 filed 02/08/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/12/2019, 12/11/2020, 06/09/2021, and 12/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
control unit configured to control in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
control unit - Figure 4 - item 54, paragraph 0044
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asendorf et al. (EP2716529A2) in view of Perkins (USPGPub 2017/0025848).	As per claim 1, Asendorf discloses a drive unit for an air deflector element of a motor vehicle (see at least paragraph 0028; wherein an air guiding device for a vehicle, which has a spoiler element 4, which extends in a vehicle transverse direction, two kinematics 6 arranged in each end area in the longitudinal direction of the spoiler element 4, and an actuator 8, which is arranged between the two kinematics 6 and a centrally arranged drive motor 10 which is aligned transversely to the longitudinal direction of the vehicle and is arranged on a base element 100), the drive unit comprising: 	a drive motor transmission unit formed by a drive motor connected with, as a single unit, at least one transmission (see at least paragraph 0028; wherein the transmission 12 is arranged between the internal brake 16 and the external kinematics 6, with which it is in an operative connection). Asendorf does not explicitly mention a control unit configured to control the drive unit; and a temperature sensor configured to detect a temperature of the drive unit.	However Perkins does disclose:	a control unit configured to control the drive unit (see at least abstract; wherein the control processor can be configured to receive a signal from the sensor that conveys operating data that relates to rotation of the shaft); and 	a temperature sensor configured to detect a temperature of the drive unit (see at last paragraph 0046; wherein the thermal sensor 126 can generate a signal that conveys operating data that reflect a measured temperature on the actuator 102).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Perkins with the teachings as in Asendorf. The motivation for doing so would have been to maintain operating temperatures at or below a maximum operating temperature, see Perkins paragraph 0002.	As per claims 2 and 9, Perkins discloses wherein the temperature sensor is arranged in or on the drive motor and/or in or on the at least one transmission (see at least Figure 2; items 126 and 100) and is configured to detect a temperature of the drive motor and/or of the at least one transmission (see at last paragraph 0046; wherein the thermal sensor 126 can generate a signal that conveys operating data that reflect a measured temperature on the actuator 102).  	As per claim 3, Perkins discloses wherein the control unit is arranged in or on the drive motor and/or in or on the at least one transmission (see at least abstract; wherein  control processor coupled with the sensor and the motor), and wherein the temperature sensor is integrated into the control unit and configured to detect a temperature of the drive motor and/or of the at least one transmission (see at least paragraph 0046; wherein the control processor 104 can also couple with other sensors (e.g., a thermal sensor 126 and a travel sensor 128). The thermal sensor 126 can generate a signal that conveys operating data that reflect a measured temperature on the actuator 102).  	As per claim 4, Perkins discloses wherein the control unit is arranged in or on the drive motor or in or on the at least one transmission (see at least abstract; wherein  control processor coupled with the sensor and the motor), wherein the temperature sensor is arranged in or on the drive motor or in or on the at least one transmission and configured to detect a temperature of the drive motor or of the at least one transmission (see at least paragraph 0046; wherein the control processor 104 can also couple with other sensors (e.g., a thermal sensor 126 and a travel sensor 128). The thermal sensor 126 can generate a signal that conveys operating data that reflect a measured temperature on the actuator 102).  	As per claim 5, Perkins discloses wherein the control unit has electronic components arranged on a circuit board (see at least paragraph 0051; wherein the control processor 104 can include a processor member 136 and a storage memory 138, which may be a separate component or integrate with the processor member 136 as part of an integrated processor 140. This disclosure contemplates that some embodiments may utilize a substrate (e.g., a printed circuit board) to support the members 136, 138, 140 and other discrete elements), and wherein the temperature sensor is also arranged on the circuit board of the control unit (see at least paragraph 0046; wherein the control processor 104 can also couple with other sensors (e.g., a thermal sensor 126 and a travel sensor 128)).  	As per claims 6 and 8, Perkins discloses wherein the drive motor is controlled as an electric motor according to predefined characteristic curves, wherein the predefined characteristic curves are selected and/or adapted based on a temperature of the electric motor and/or of the at least one transmission, such that control takes place taking into account a temperature determined by the temperature sensor (see at least paragraph 0041; wherein operating the electric motor in the fault condition may result in excess heat that raises the temperature of the electric motor and/or the actuator in general. However, the safety device can modulate power to the electric motor in response to the fault condition to prevent build-up of thermal energy and excess heat. The safety device can keep the temperature of the electric motor and actuator at a safe temperature, as defined by hazardous area threshold levels set out by safety standards and requirements).  	As per claim 7, Asendorf discloses a method for controlling a drive unit for an air deflector element of a motor vehicle (see at least paragraph 0028; wherein an air guiding device for a vehicle, which has a spoiler element 4, which extends in a vehicle transverse direction, two kinematics 6 arranged in each end area in the longitudinal direction of the spoiler element 4, and an actuator 8, which is arranged between the two kinematics 6 and a centrally arranged drive motor 10 which is aligned transversely to the longitudinal direction of the vehicle and is arranged on a base element 100), the drive unit having a drive motor with at least one transmission connected as a single Page 12 of 14Leydig 816760unit to the drive motor thereby forming a drive motor-transmission unit (see at least paragraph 0028; wherein the transmission 12 is arranged between the internal brake 16 and the external kinematics 6, with which it is in an operative connection). Asendorf does not explicitly mention providing a control unit in the drive unit in order to control the drive unit, and detecting, by a temperature sensor, a temperature of the drive unit, wherein the drive motor is controlled according to predefined characteristic curves and the temperature determined by the temperature sensor.  	However Perkins does disclose:	providing a control unit in the drive unit in order to control the drive unit (see at least abstract; wherein the control processor can be configured to receive a signal from the sensor that conveys operating data that relates to rotation of the shaft), and 		detecting, by a temperature sensor, a temperature of the drive unit (see at last paragraph 0046; wherein the thermal sensor 126 can generate a signal that conveys operating data that reflect a measured temperature on the actuator 102), 	wherein the drive motor is controlled according to predefined characteristic curves and the temperature determined by the temperature sensor (see at least paragraph 0041; wherein operating the electric motor in the fault condition may result in excess heat that raises the temperature of the electric motor and/or the actuator in general. However, the safety device can modulate power to the electric motor in response to the fault condition to prevent build-up of thermal energy and excess heat. The safety device can keep the temperature of the electric motor and actuator at a safe temperature, as defined by hazardous area threshold levels set out by safety standards and requirements).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Perkins with the teachings as in Asendorf. The motivation for doing so would have been to maintain operating temperatures at or below a maximum operating temperature, see Perkins paragraph 0002.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Asendorf et al. (EP2716529A2), in view of Perkins (USPGPub 2017/0025848), and further in view of West et al. (USPGPub 2009/0088294).	As per claim 10, Asendorf and Perkins do not explicitly mention wherein the control unit adapts, as a function of the determined temperature, a minimum torque and/or a maximum torque of the drive unit and of the electric motor.	However West does disclose:	wherein the control unit adapts, as a function of the determined temperature, a minimum torque and/or a maximum torque of the drive unit and of the electric motor (see at least paragraph 0018; wherein if the temperature condition of the electric drive system 40 reaches a programmed threshold temperature condition set point, the control module 80 begins to impose a selected reduction of the maximum torque that the electric motor may apply to or receive from the transmission assembly 20).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Perkins and Asendorf with the teachings as in West. The motivation for doing so would have been to prevent undesirable thermal effects, see West abstract.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0079405 – Provides a system and a method for optimizing performance or efficiency of operation of a vehicle, and more particularly to a system and a method for detecting when the vehicle is in a drafting condition and adjusting one or more vehicle settings based on detecting the drafting condition.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662